DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Applicants’ Amendments and Arguments
This Office action is responsive to the amendment filed on May 2, 2022.
Applicant's submission filed on May 2, 2022 has been entered.
Claims 1-19 are currently pending in the application and are considered in this Office action, with claims 1, 6, 17, and 19 amended. 
The rejection of claims 1, 6, 17, 19 and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Allowable Claims
Claims 1-19 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Robert Bosch GmbH (FR 2043321), Je (US 2008/0072631 A1), Kim (KR 1998-0033531 U), Garnett (US 2013/0300270 A1), Kang (US 2009/0038657 A1) fails to teach or render obvious a dish washer comprising, inter alia, a roller frame formed to extend from an outer edge of a side of the loading frame so that the roller frame together with the outer edge of the side of the loading frame defines an arrangement space, wherein an opening to the arrangement space is defined by an upper surface of the roller frame and an upper surface of the loading frame; and a shaft configured to be accommodated in the arrangement space  and support a roller, wherein the shaft has a first end supported by the loading frame and a second end opposite to the first end supported by the roller frame, as in the context of claims 1, 17, and 19. Such arrangement allows for improved support of the shaft of the roller in the arrangement space via supporting both ends of the shaft, while having the arrangement space opened vertically, allowing to open the roller and the shaft from above (via the opening) and below (to allow for roller movement relative to the tub), such open structure of the arrangement space preventing water in the tub from being collected in the arrangement space, prevents foreign materials removed from dishes in a dish washing process from being collected in the arrangement space, while allowing water to flow through the accommodation space during the washing process, thus rinsing the arrangement space and the roller assembly. See Applicant's US PGPUB 2020/0046198 at para [0092].
Claims 2-16, 18 are allowed as they are dependent upon allowed claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 
/Joseph L. Perrin/Primary Examiner, Art Unit 1711